Citation Nr: 1742985	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected major depression, recurrent without psychotic features with dementia prior to November 12, 2016. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1961 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2015, the Board remanded the matter for additional development. 

In a March 2017 rating decision, the RO granted a 100 percent rating for the Veteran's service-connected psychiatric disability, effective November 12, 2016.  As such, the RO must consider entitlement to a TDIU prior to November 12, 2016, and since November 12, 2106, if warranted, for service-connected disabilities other than the Veteran's psychiatric disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before a member of the Board in September 2013.  He later withdrew his request for a hearing in March 2015.  However, in a statement received in July 2017t, the Veteran requested a hearing before a Veterans Law Judge at the local RO (Travel Board).  There is no evidence in the record that the hearing request has been withdrawn.  38 C.F.R. § 20.700(a).  There is also no indication in the Veterans Appeals Control and Locator System (VACOLS) that the Veteran's hearing request has been acknowledged and/or being processed for scheduling.  A remand is therefore necessary to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing of his choice (Travel Board or videoconference).  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




